Citation Nr: 1429335	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  13-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for lung disability to include, COPD and asbestosis.

2.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Kenneth A. Wagoner, Esq.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).
 
The Veteran served on active duty from January 1952 to December 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In February 2014, the Board remanded the case for further development.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its remand in February 2014, Board directed VA to perform respiratory and heart examinations, which were conducted in April 2014. 

First, the opinions reached after the examinations were predicated on an incomplete medical history.  The examiner who conducted the examinations failed to report that the Veteran was diagnosed with coronary artery disease (May 2007) and  
asbestosis (January 2010).
 
Second, the respiratory opinion does not comply with the remand directives.  The opinion does not discuss or even acknowledge Dr. Wolfe's December 2010 letter, which suggests a nexus between in-service asbestos exposure and the Veteran's current asbestosis.

Third, the respiratory opinion does not provide an adequate rationale for the conclusion that asbestos exposure and Amiodrone, a medication for his heart disability, could not have caused the Veteran's current COPD; nor does the opinion address the March 1999 VA medical opinion that propounded this theory.

The February 2014 VA medical opinions are inadequate; reexaminations are required.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA respiratory examination by an appropriate medical professional, who has not previously examined the Veteran.   

The examiner must review the entire claim file, to include all electronic files.

The examiner is to provide diagnoses for all current lung disabilities; asbestosis and COPD must be specifically addressed as to whether the Veteran currently has these disabilities or does not have these disabilities.

The examiner must then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any lung disability diagnosed during the course of the current examination, as well as any other lung disability of record that was diagnosed after May 2010:

(i).  is related to the Veteran's active service, to include conceded asbestos exposure, or

(ii).  is caused by or aggravated by his heart disability, to include his heart medication, Amiodrone. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition.

In formulating each opinion, the VA examiner must address:

(i).  The March 1999 VA examiner's opinion that in-service asbestos exposure or Amiodrone could have caused COPD; and

(ii).  Dr. Wolfe's December 2010 letter suggesting that in-service asbestos exposure caused the current asbestos-related lung disease.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA heart examination by an appropriate medical professional, who has not previously examined the Veteran.  

The examiner must review the entire claim file, to include all electronic files.

The examiner is to provide diagnoses for all current heart disabilities; ischemic heart disease and coronary artery disease must be specifically addressed as to whether the Veteran currently has these disabilities or does not have these disabilities.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified heart disability diagnosed during the course of the current examination, as well as any other heart disability of record that was diagnosed after May 2010 is related to the Veteran's active service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

